Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 1 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 2 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 3 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 4 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 5 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 6 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 7 of 8
Case 20-14389-elf   Doc 18   Filed 12/23/20 Entered 12/23/20 10:02:31   Desc Main
                             Document      Page 8 of 8
